Citation Nr: 0637156	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for degenerative disc disease of the lumbar spine with 
residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from April 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued his 10 percent 
disability rating for degenerative disc disease of the lumbar 
spine with residuals.  In an October 2003 statement of the 
case, the RO increased the veteran's disability rating to 20 
percent effective January 24, 2003.

The case returns to the Board following a remand to the RO in 
July 2006.


REMAND

The veteran's service-connected degenerative disc disease of 
the lumbar spine with residuals is evaluated under Diagnostic 
Code (Code) 5292, lmitation of the lumbar spine.  38 C.F.R. § 
4.104 (2006).  As recently amended, intervertebral disc 
syndrome is rated under Code 5243.  38 C.F.R. § 4.71a (2006).  
Under Code 5243, intervertebral disc syndrome can be 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities will be evaluated separately, under 
an appropriate diagnostic code.
 
The veteran underwent his  most recent VA spine examination 
in March 2005.  The  examiner found that the veteran had 
positive Lasegue's sign for the left leg indicating lumbar 
radiculopathy.  However, a VA neurological examination 
administered the same day failed to address the issue of 
radiculopathy.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); see also 38 C.F.R. 
§ 4.2 (if an examination report does not contain sufficient 
detail, it must be returned as inadequate for rating 
purposes).  The Board finds that a remand is required in this 
case to secure a new examination that sufficiently assesses 
any current symptoms due to residuals of degenerative disc 
disease of the lumbar spine.   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for an appropriate VA neurology 
examination, to determine the current 
severity of the residuals of degenerative 
disc disease of the lumbar spine.  The 
examiner should follow all appropriate 
Automated Medical Information Exchange 
(AMIE) protocols and conduct any necessary 
test or study.  Specifically, the examiner 
should determine whether the veteran 
suffers from lumbar radiculopathy.  If so, 
the examiner should determine what 
symptomatology is associated with the 
lumbar radiculopathy and identify the 
specific nerve involved.

2.  Ensure proper completion of the 
requested development, the readjudicate 
the issues on appeal.  If either claim 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



